Citation Nr: 1042653	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-34 029	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 
1972 decision in assigning an initial 10 percent rating for 
residuals of a shell fragment wound (SFW) to the right calf, with 
retained foreign body (RFB), involving injury to Muscle Group 
(MG) XI, also in not assigning separate ratings for 
peripheral neuropathy of the right lower extremity and 
spondylolisthesis of the lumbar spine.

2.  Entitlement to an effective date earlier than January 7, 
2005, for a higher 20 percent rating since assigned for the 
residuals of the SFW to the right calf, with RFB, involving 
injury to Muscle Group XI.

3.  Entitlement to an initial rating higher than 20 percent for 
the spondylolisthesis of the lumbar spine.

4.  Entitlement to an effective date earlier than March 19, 2004, 
for the grant of this separate 20 percent rating for the 
spondylolisthesis of the lumbar spine.

5.  Entitlement to an effective date earlier than January 7, 
2005, for the grant of another separate, but also initial, 10 
percent rating for neuropathy of the right foot.  [The Veteran 
has had a higher 20 percent rating for this additional disability 
effectively since December 11, 2008.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1970 
to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted a separate 10 percent rating for the 
spondylolisthesis of the Veteran's lumbar spine retroactively 
effective from the date of receipt of this claim on March 19, 
2004.  He appealed for a higher initial rating and earlier 
effective date.  During the pendency of the appeal, the RO 
increased the rating to 20 percent retroactively effective as of 
that same date.

In a January 2005 Notice of Disagreement (NOD), the Veteran 
additionally requested a separate rating for neurological 
manifestations of his disability and a higher rating for the 
residuals of the SFW to his right calf involving injury to Muscle 
Group XI.  In a January 2008 decision since issued, the RO 
granted a separate 10 percent rating for right foot neuropathy 
and increased the rating for the Muscle Group XI injury and 
resultant residuals to 20 percent, with both ratings 
retroactively effective from the date of filing on January 7, 
2005.  He again appealed, but only the effective dates for these 
ratings.

FINDINGS OF FACT

1.  The RO's May 1972 decision in question granted service 
connection for several disabilities resulting from SFWs the 
Veteran had sustained in March 1971, in combat in Vietnam, to his 
back, chest, abdomen and posterior right leg.  He received an 
initial 30 percent rating for residuals of a splenectomy, an 
initial 20 percent rating for SFW scars on his thoracic (left 
side) and lumbar spine involving injury to MG XX with RFB, an 
initial 20 percent rating for a SFW scar on the right middle 
portion of his lumbar spine, also involving injury to MG XX, and 
an initial 10 percent rating for a SFW to his right calf with RFB 
involving injury to MG XI, for a combined 60 percent rating when 
also considering the bilateral factor.

2.  That May 1972 decision was not undebatably erroneous or 
fatally flawed in assigning that initial 10 percent rating for 
the residuals of the SFW to the Veteran's right calf, with RFB, 
involving injury to Muscle Group XI, or in not assigning a 
separate rating for peripheral neuropathy of his right lower 
extremity because that would have violated 38 C.F.R. § 4.55(g) 
(1964), or in not assigning a separate rating for 
spondylolisthesis of his lumbar spine because that would have 
exceeded the maximum permissible rating under 38 C.F.R. § 4.55(c) 
(1964).

3.  It was not factually ascertainable within the one year 
immediately preceding the receipt of his claim on March 19, 2004, 
that the Veteran had spondylolisthesis associated with or as 
another residual of his combat injuries.

4.  There were competent and credible indications, however, as of 
March 19, 2004 (so within the year immediately preceding his 
claim on January 7, 2005) that the Veteran additionally had right 
foot neuropathy associated with or as another residual of his 
combat injuries.

5.  It was not factually ascertainable within the one year 
immediately preceding the receipt of his claim on January 7, 
2005, that the Veteran met the requirements for a higher rating 
for the residuals of the SFW to his right calf with RFB involving 
injury to MG XI.


CONCLUSIONS OF LAW

1.  The RO's May 1972 decision did not involve CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2010).

2.  A rating higher than 20 percent for the spondylolisthesis of 
the Veteran's lumbar spine, in combination with his two 20 
percent ratings for his 
right and left side Muscle Group XX injuries, would exceed a 50 
percent rating for unfavorable ankylosis of the thoracolumbar 
(thoracic and lumbar) spine.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.25, 4.55, 4.71a, Diagnostic Codes (DCs) 
5235-5242 (2010).

3.  The criteria are not met for an effective date earlier than 
March 19, 2004, for the separate 20 percent rating for the 
spondylolisthesis of the lumbar spine.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 38 C.F.R. § 3.400 (2010).

4.  However, the effective date for the separate rating for the 
right foot neuropathy also should be March 19, 2004 (rather than 
January 7, 2005, so earlier).  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 38 C.F.R. § 3.400 (2010).

5.  But the criteria are not met for an effective date earlier 
than January 7, 2005, for the higher 20 percent rating for the 
residuals of the SFW to the right calf with RFB involving injury 
to MG XI.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
38 C.F.R. § 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings 


leading to the final Board decision and final Agency adjudication 
of the claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. 
App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Veterans 
Court nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, and therefore found the error 
harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2004 
and February 2007.  These letters informed him of the evidence 
required to substantiate his claims for greater or earlier 
compensation and apprised him of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
February 2007 letter also complied with Dingess by as well 
apprising him of the disability rating and effective date 
elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in August 2004, July 2006, and May 2007.  
These examination reports and medical and other evidence on file 
contain the information needed to assess the severity of his 
disabilities in relation to the applicable rating criteria.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

And as for his CUE and earlier-effective-date claims, the January 
2009 SOC included copies of the regulations in effect at the time 
of the May 1972 RO rating decision in question.  And in any event 
the VCAA does not apply to CUE claims, irrespective of whether 
the Board or, as here, RO issued the decision in question.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding 
VCAA does not apply to Board CUE motions) and Baldwin v. 
Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to 
RO CUE claims, either).

Moreover, as will be explained, resolution of the earlier-
effective date claim ultimately turns on when the Veteran filed 
his claim, so an examination and opinion are not needed to fairly 
decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 
C.F.R. § 3.159(c)(4)(A)-(C).  In Chotta v. Peake, 22 Vet. App. 
80, 84-85(2008), the Court determined that in claims for earlier 
effective dates - including, as here, partly predicated on CUE 
as a means of collaterally attacking a prior, final and binding 
decision, VA may need to obtain a "retrospective medical 
opinion" to determine the severity of a disability decades 
prior.  No such additional opinion is needed in this particular 
instance, however, since there are sufficient medical findings of 
record at the relevant time in question - 1972, to make this 
critical determination.



II.  Whether there was CUE in the RO's May 1972 Rating Decision

In March 1971, while stationed in Vietnam, the Veteran was 
wounded by enemy mortar fire.  As a consequence, he was awarded 
the Purple Heart Medal in April 1971 and discharged from service 
in January 1972.  Based on his 
combat-related injuries in service to his back, chest, abdomen 
and posterior right leg, and the results of his initial VA 
examination after service in March 1972, service connection was 
granted for residuals of a splenectomy (initially rated as 
30-percent disabling), for SFW scars on his thoracic (left side) 
and lumbar spine involving injury to MG XX with RFB (20 percent), 
for a SFW scar on the right middle portion of his lumbar spine, 
also involving injury to MG XX (20 percent), and for a SFW to his 
right calf with RFB involving injury to MG XI (10 percent), for a 
combined 60 percent rating when also considering the bilateral 
factor.

The Veteran alleges the RO made three errors in that May 1972 
rating decision.  First, he believes the RO erred in assigning 
only a 10 percent rating for his right MG XI injury.  Second, he 
alleges the RO also erred in failing to assign a separate rating 
for peripheral neuropathy of his right lower extremity.  And 
third, he alleges the RO additionally erred in failing to assign 
a separate rating for spondylolisthesis of his lumbar spine.

According to 38 C.F.R. § 3.104(a), a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all field offices of 
VA as to conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  A final and binding agency decision shall not be subject 
to revision on the same factual basis, except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 3.105 
and § 3.2600.  The section 3.2600 exception pertains to 
situations when the claimant filed a timely notice of 
disagreement (NOD) following the decision in question, 
to initiate an appeal.  



The section 3.105 exception, the one specifically at issue in 
this appeal, allows for the revision of the decision in question 
on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where 
the evidence establishes such error, the prior decision will be 
reversed or amended.  A rating or other adjudicative decision 
that constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

The Court has established a three-prong test defining CUE.  The 
three prongs are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated." Id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to 
evaluate and interpret correctly the evidence is not [CUE].  See 
Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is 
a very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, ipso 
facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(emphasis in the original).  The failure to fulfill the duty to 
assist also cannot constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).



According to the relevant facts of this case, the Veteran was 
discharged from service in January 1972.  Very shortly 
thereafter, in February 1972, he filed a claim for service 
connection for shrapnel wounds to his back, chest, stomach and 
right leg.  He cited pain - which he described as severe in his 
right leg and on his left side, also severe pain in his right 
foot, particularly when standing or walking any length of time.  
In March 1972, he had a VA compensation examination concerning 
his claims, which included X-rays of his back, chest and right 
leg.  Based in large part on the results of that March 1972 VA 
examination, in May 1972 the RO granted service connection for 
the several disabilities mentioned and rated them as indicated.

Many of the regulations in effect at the time of that May 1972 
rating decision, which applied to muscle injuries, were repealed 
in 1997.  38 C.F.R. § 4.47-4.54 (1964).  The full text of the 
repealed regulations was included in the January 2009 SSOC.

A.	Rating for Right Calf MG XI injury

Title 38, Part 4, of the Code of Federal Regulations was amended 
in 1964.  This amendment was the version of the code in effect 
when the May 1972 rating decision was drafted.  Therefore, 
questions of CUE in that May 1972 decision are based on the 
proper application of this version of the code.

The Veteran's right calf injury was rated under DC 5311, which 
pertains to injuries of MG XI.  MG XI includes the muscles 
involved in the propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion of 
the knee.  DC 5311 provides for a 0 percent rating where the 
consequent disability is slight; a 10 percent rating where the 
disability is moderate; a 20 percent rating where the disability 
is moderately severe, and a maximum 30 percent rating where the 
disability is severe.  38 C.F.R. § 4.73, DC 5311 (1964).



The criteria necessary for the slight, moderate, moderately 
severe, and severe muscle disabilities were found at 38 C.F.R. 
§ 4.56 (1964).   

(b) Moderate disability of muscles.

Type of injury. Through and through or deep 
penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment are to be 
considered as of at least moderate degree. Absence of 
explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection.

History and complaint. Service department record or 
other sufficient evidence of hospitalization in 
service for treatment of wound. Record in the file of 
consistent complaint on record from first examination 
forward, of one or more of the cardinal symptoms of 
muscle wounds particularly fatigue and fatigue-pain 
after moderate use, affecting the particular functions 
controlled by injured muscles.

Objective findings. Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through 
muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and 
of definite weakness or fatigue in comparative tests. 
(In such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests,)

(c) Moderately severe disability of muscles.

Type of injury. Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.

History and complaint. Service department record or 
other sufficient evidence showing hospitalization for 
prolonged period in service for treatment of wound of 
severe grade. Record in the file of consistent 
complaint of cardinal symptoms of muscle wounds. 
Evidence of unemployability because of inability to 
keep up to production standards is to be considered, 
if present.

Objective findings. Entrance and (if present) exit 
scars relatively large and so situated as to indicate 
track of missile through important muscle groups. 
Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles 
compared with sound side. Tests of strength and 
endurance of muscle groups involved (compared with 
sound side) give positive evidence of marked or 
moderately severe loss. 38 C.F.R. § 4.56 (1964).

Although the Veteran believes his disability should have been 
rated at the moderately severe level, the RO's determination 
instead of a moderate MG XI injury is supported by the medical 
evidence then on file.

A July 1971 treatment record indicates the Veteran had been 
wounded on March 21, 1971.  His injuries included a low-velocity 
fragment wound to his posterior right calf.  The report states 
that his "condition has improved to the point where a 20% 
disability is not warranted and to the best of my knowledge 
medical discharge is not being considered."

The March 1972 VA examination found a 101/2 inch long, 
longitudinal, irregular surgical scar along the posterior calf.  
The examiner indicated the length of the scar was due to the 
surgical repair of the popliteal vein, rather than the track of 
the missile.  The Veteran had good strength to flexion and 
extension of his right leg.  His right knee jerk was present, but 
his right ankle jerk was not.  He was able to wiggle his toes.  
He could evert and invert his foot.  Dorsal and plantar flexions 
were normal.  His right calf was the same circumference as his 
left, so not atrophied.  


He had loss of sensation in the sole of his foot.  The examiner 
diagnosed SFW of the right calf with long irregular surgical scar 
muscle group 11 moderately severe.  X-rays found small metallic 
appearing foreign bodies in the soft tissue along the posterior 
and medial aspect of the right proximal tibia and a few small 
opacities in the soft tissue of the middle one-third of the leg.

Based on the criteria in effect at the time of the May 1972 
decision, the Veteran's calf muscle disability was properly rated 
at the moderate or 10 percent level versus the moderately-severe 
or 20 percent level.  The evidence did not show that he had been 
hospitalized for a prolonged period for a wound of severe grade 
while in the service or that he had moderate loss of deep fascia 
or moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles.  Instead, the examination revealed he 
had largely normal function of his right foot and leg and that 
his predominant symptoms were loss of sensation in the sole of 
his right foot and absent right ankle reflex.

The VA examiner's characterization of the residual scar from the 
surgery as moderately severe (rather than moderate) is not 
determinative of the rating that should have been assigned.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just." Use of such terminology by a VA examiner, 
although an element of evidence to be considered, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an appropriate rating.  38 
C.F.R. §§ 4.2, 4.6 (1972).

It therefore cannot be concluded the RO erred in characterizing 
the severity of this right calf muscle injury and consequent 
disability as moderate instead of moderately severe, especially 
since there were just as many objective clinical findings then of 
record denoting one characterization versus the other.  The 
Veteran is only entitled to the higher rating if the disability 
picture on the whole more nearly approximates the criteria 
required for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1972).  And although normally 
entitled to the benefit of the doubt when it is not possible or 
feasible to make this distinction, see 38 C.F.R. §§ 3.102, 4.3 
(1972), this is not the situation when the claim is predicated on 
CUE after the fact because there cannot be this difference of 
opinion.
Rather the conclusion of greater impairment or disability must be 
undebatable, meaning unequivocally clear.  If there was room for 
doubt concerning this, it cannot be said the RO committed CUE in 
not assigning the higher rating.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253-54 (1991).

B.	Separate Rating for Peripheral Neuropathy

The Veteran is correct that his STRs and the report of his May 
1972 VA examination both indicate neuropathy in his right leg and 
foot.  It was attributed to damage to the posterior tibial nerve 
from the projectile of the shell fragments.

But according to 38 C.F.R. § 4.55(g) (1964 & 1972), muscle injury 
ratings will not be combined with peripheral nerve paralysis 
ratings for the same part unless affecting entirely different 
functions.

The functions of MG XI are listed as propulsion, plantar flexion 
of the foot,  stabilizing arch, flexion of toes, and flexion of 
the knee.  38 C.F.R. §  4.73, DC 5311 (1964).  And the symptoms 
of a posterior tibial nerve injury are listed as paralysis of all 
muscles of the sole of the foot, frequently with painful 
paralysis of causalgic nature, toes cannot be flexed, adduction 
is weakened, plantar flexion is impaired.   38 C.F.R. § 4.124a, 
DC 8525 (1964). 

These two diagnostic codes clearly describe the same functions.  
As such, the Veteran would not have been entitled to both a 
rating under DC 5311 and DC 8525.  Since the two ratings are 
precluded as a matter of law, this portion of the May 1972 rating 
decision is not clearly erroneous.
 
C.	Separate Rating for Spondylolisthesis of the Lumbar Spine

During the March 1972 VA examination, the examiner observed three 
scars on the Veteran's back:  a 31/4 inch long surgical scar in the 
lower left thoracic spine, a 21/2 inch long surgical scar in the 
upper left lumbar spine, and a 31/2 by 11/2 inch longitudinal scar in 
the middle right side of the lumbar spine.  The examiner stated 
these three wounds involved MG 20 (XX) moderately.  X-rays showed 
several metallic foreign bodies in the soft tissue, primarily at 
the L2-L3 level, some of which were embedded in the 2nd and 3rd 
lumbar bodies, and spondylolisthesis of the L5 on the S1.  

The May 1972 rating decision does not mention why it did or did 
not grant a separate rating for the spondylolisthesis of the L5 
on the S1.  One possibility is that the Veteran filed a claim for 
shrapnel wounds to his back and not for a mechanical or 
orthopedic back disability.  Another possibility is that he did 
not report any symptoms that could be attributable to 
spondylolisthesis or those he did such as right leg pain already 
had been attributed to his SFWs.

Most likely, the RO believed that ratings for both the Veteran's 
back muscle injuries and a separate rating for the bone 
abnormality of the back violated the prohibition on pyramiding 
found at 38 C.F.R. § 4.14.  Per 38 C.F.R. § 4.55(c), 
with definite limitation of the arc of motion, the rating for 
injuries to muscles affecting motion within the remaining arc may 
be combined but not to exceed ankylosis at an "intermediate" 
angle.  Ankylosis of the lumbar spine was rated under 38 C.F.R. 
§ 4.71, DC 5289, which allowed for a 40 percent rating for 
favorable ankylosis, and a 60 percent rating for unfavorable 
ankylosis.  The combination of the two 20 percent ratings 
assigned for the Veteran's MG XX injuries already met the rating 
for ankylosis of the lumbar spine.  38 C.F.R. § 4.25 (1964).

Additionally, 38 C.F.R. § 4.66 included a caution that traumatism 
was a rare cause of disability in the sacroiliac region - except 
when superimposed upon a congenital defect.

As it is entirely plausible the RO did not grant a separate 
rating because the Veteran did not file for one, because granting 
a separate rating would have created pyramiding, and/or granting 
a separate rating would have exceeded the maximum permissible 
rating for ankylosis of the back, the Board also finds this 
portion of the May 1972 rating decision is not clearly and 
unmistakably erroneous under the regulations in effect at the 
time of that decision.

III.  Increased Rating for Spondylolisthesis of the Lumbar Spine

A.	Schedular Rating

The Veteran now has a 20 percent rating for the MG XX injury of 
his left side, a 20 percent rating for the MG XX injury of his 
right side, and a 20 percent rating for spondylolisthesis of the 
L5 on S1, for a combined low back rating of 50 percent.  
38 C.F.R. § 4.25 (2010).  Per 38 C.F.R. § 4.55(d), the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable ankylosis 
of that joint, except in the case of MGs I and II acting upon the 
shoulder.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating. 38 C.F.R. § 4.71, DC 5235-
5242.  Therefore, the Veteran is already in receipt of the 
maximum available rating by law for this disability.  As such, he 
is not entitled to a greater rating for his back condition on a 
schedular or extra-schedular basis.  Ankylosis, incidentally, is 
the complete immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Also, 
according to Note (5) in 38 C.F.R. § 4.71a, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire ... thoracolumbar spine is fixed in flexion or extension 
... fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

IV.  Earlier Effective Date

Pertinent regulatory criteria for the effective date of an award 
for an increase in disability compensation are found in 38 
U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. §§ 3.400(o)(1), 
3.400(o)(2).  However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in disability 
precedes a claim for an increased disability rating.  Otherwise 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet App 125, 126 (1997).

Thus, three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

It is worth reiterating in this regard that the Veteran did not 
file either a formal or informal claim for VA compensation 
benefits for spondylolisthesis prior to January 2005.  A specific 
claim in the form prescribed by the Secretary of VA must be filed 
in order for benefits to be paid to any individual under the laws 
administered by the VA.  38 U.S.C.A. § 5101(a).  Any 
communication or action indicating an intent to apply for one or 
more VA benefits may be considered an informal claim.  38 C.F.R. 
§ 3.155.  An informal claim must identify the benefit sought.  An 
"application" is considered synonymous and used interchangeably 
with "claim" and defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).  



While VA must interpret a claimant's submissions broadly, VA is 
not required to conjure up issues not raised by claimant.  VA is 
not required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).

A.	Assignment of a Separate Rating for Spondylolisthesis of 
the Lumbar Spine

The Veteran filed a claim for increased rating for his back 
condition on March 19, 2004.  He indicated that he had undergone 
surgery by a private physician for spondylolisthesis in January 
2001.

As the increase in the Veteran's symptoms and resulting back 
surgery was more than one year before filing his claim for an 
increased rating, the earliest available effective date is the 
date of filing, i.e., March 19, 2004.  38 C.F.R. § 3.400(o)(2)

B.	Assignment of a Separate Rating for Neuropathy of the 
Right Lower Extremity

As discussed earlier, a rating for the Veteran's posterior tibial 
nerve injury (DC 8525) is precluded by his current MG XI (DC 
5311) rating per 38 C.F.R. § 4.55.  However, the RO granted a 
rating for sciatic nerve neuropathy under DC 8520.  The recent 
medical evidence also indicates the Veteran has S1 nerve root 
entrapment related to his spondylolisthesis of the L5 on the S1, 
and that he has numbness and weakness in his right leg because of 
this.

Per the amendment dated September 23, 2002, under the General 
Rating Formula for Diseases and Injuries of the Spine, a back 
condition can be rated based on both its chronic orthopedic and 
neurological manifestations.  See 38 C.F.R. § 4.71a, DC 5235-
5242.  This revision essentially allowed for the secondary 
neurological condition to be rated simultaneously with the 
primary orthopedic condition.



In the case of a back disability with secondary neurological 
manifestations, such as here, the secondary neurological rating 
cannot exist prior to the rating for the primary back condition.  
As the neurological manifestations of the Veteran's back 
condition into his right leg are connected to the rating for 
spondylolisthesis, the neurological rating cannot be granted 
effective earlier than the grant of orthopedic rating.  Since the 
rating for the orthopedic manifestations is effective March 19, 
2004, that date is the earliest effective date for the 
neurological rating.

However, that said, the RO granted this separate neurological 
rating effective January 7, 2005, the date of the Veteran's 
letter requesting consideration of his neurological symptoms.  
The Board finds that, as these symptoms were clearly demonstrated 
during the earlier October 2004 VA examination, and this rating 
is an intertwined or related claim to the claim for 
spondylolisthesis, the appropriate effective date for this rating 
should track the rating for the spondylolisthesis.  So rather 
than January 7, 2005, the Board finds the effective date should 
be the date of the earlier claim for an increased rating for the 
back condition, March 19, 2004.

C.	Assignment of a 20 Percent Rating for the MG XI injury
 
The Veteran filed his claim for an increased rating for the MG XI 
injury in January 2005.  The October 2004 VA examination showed 
no change in the muscle injuries since the prior March 1972 VA 
examination.

The Veteran argued that he was entitled to the higher rating 
based on changes to the regulations for rating muscle injuries.  
The criteria for a moderately severe muscle injury are now:

(3) Moderately severe disability of muscles - 

(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring. 

(ii) History and complaint. Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements. 

(iii) Objective findings. Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups. Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 38 C.F.R. 
§ 4.56 (2010).

Most significantly, these changes from the earlier version 
removed the requirement of hospitalization for a wound of severe 
grade and changed the language of "evidence of unemployability 
because of inability to keep up to production standards" to 
"evidence of inability to keep up with work requirements."
VA's Office of General Counsel has determined that the amended 
rating criteria, if more favorable to the claim, can be applied 
only prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g); and 38 C.F.R. § 3.114.

Because the amended criteria allow for a greater rating for the 
Veteran's muscle injury than the criteria in effect when his 
claim was first granted is not grounds for an earlier effective 
date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The Veteran filed a claim for 
an increased rating on January 7, 2005.  The medical evidence did 
not show a worsening of his condition but, based on more liberal 
criteria, he is now entitled to a higher rating.  Hence, there is 
no basis to assign a earlier effective date to this claim.




ORDER

The claim of CUE in the RO's May 1972 rating decision is denied.

The claim for a rating higher than 20 percent for the 
spondylolisthesis is denied.

The claim for an earlier effective date for the 20 percent rating 
for the spondylolisthesis is denied.

However, an earlier effective date of March 19, 2004, is assigned 
for the separate rating for the neuropathy of the right lower 
extremity.

The claim for an earlier effective date for the 20 percent rating 
for the MG XI injury is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


